IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 289 WAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
JERMALL E. JOHNSON,                         :
                                            :
                   Petitioner               :


                                         ORDER



PER CURIAM

      AND NOW, this 27th day of October, 2016, the Petition for Allowance of Appeal

and Application for Relief are DENIED.